Aa;nranr   PP. TEZK~~



                      December 1, 1958

Honorable Robert S. Culvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                         Opinion No. WW-528
                          Re:    Are the institutions under the
                                 Board for Texas State Hospitals
                                 and Special Schools required to
                                 deposit all receipts collected
                                 under Article 3196a in the State
                                 Treasury instead of depositing
                                 the receipts into a local bank
                                 and later clearing the receipts
                                 into the State Treasury?
Dear Mr. Calvert:
          In your 1e:ter of June 19, 1958, you requested our
opinion concerning collections from non-indigent patients by
the Board for Texas State Hospitals and Special Schools. YOU
ask two questions which we shall answer in the order they were
presented.
          "1. Are the institutions under the Board
     for Hospitals and Special Schools required to
     deposit all receiots collected under hticle
     3196a in the State lreasury instead of deposit-
     ing the receipts into a local bank and later
     clearing the receipts into the State Treasury?"
     (Emphasis added).
          Your request indicated that the funds involved were
pre-paid reimbursement expenses collected under Article 3196a,
Vernon's Civil Statutes, which are currently being handled by
the various institutions in a revolving fund account carried on
deposit at local banks. It seems that all collections from pay-
ing patients, including pre-paid expenses, are so deposited, and
at the end of a certain period the total charges (i.e., expenses
of these same patients) are charged against this account. The
amount so charged is then sent to the State Treasury, represent-
ing expenses earned by the State.
          The funds in question are collected under Article
3196a, Vernon's Civil Statutes, which reads ir part as follows:
                                                            .




Honorable Robert S. Calvert, page 2   (W-528)



          "Section 1. Patients admitted to State hos-
     pitals and State psychopathic hospitals shall be
     of two classes, to wit:
          "Indigent patients;
          "Non-indigent patients;
          "Indigent patients are those who possess no
     property of any kind nor have anyone legally re-
     sponsible for their support, and who are unable to
     reimburse the State. This class shall be supported
     at the expense of the State.
          "Non-indigent patients are those who possess
     some property out of which the State may be reim-
     bursed, or who have someone legally liable for
     their support. This class shall be kept and main-
     tained at the expense of the State, as in the first
     instance but in such cases the State shall have
     the right to be reimbursed for the support, mainten-
     ance, and treatment of such patients."
          This Article provides for reimbursement of expenses
incurred by non-indigent patients. When such reimbursements are
made to eleemosynary institutions the money so collected, since
it belongs to the institution or 8 tate, is to be handled in ac-
cordance with Article 3179, Vernon's Civil Statutes, which pro-
vides as follows:
          "All funds of every character received by or
     belonging to the institutions, other than money
     appropriated for their support from time to time by
     the Legislature, shall as soon as received, 'bepaid
     over to the State Treasurer by the Board, superin-
     tendent or other person receiving them, The Treas-
     urer shall place such sums to the credit of the
     general revenue fund." (Emphasis added)O
          Such Article is a general statute relating to funds
received by or belonging to the institution in question,
          In the correspondence between the Comptroller and the
Board for Texas State Hospitals and Special Schools attached to
your opinion request the Board raised a question in defense of
their using a speciai bank account for funds collected as pre-
paid reimbursement expenses. We quote from the Board's letter
to the Comptroller dated June 6, 1958:
Honorable Robert S. Calvert, page 3      (W-528)


          "In light of the provisions of Article
     3196a, it is our opinion that funds received
     by the institution which have not been earned
     is not 'public money' as that term is used in
     Articles 8’7 and 98 of Vernon's Penal Code."
          Article 4388,    Vernon's Civil Statutes, reads in part
as follows:
             "Art. 4388.   DAILY STATEMENT FROM DEPART-
     MENTS
          "The State Treasurer shall receive daily
     from the head of each Department, each of whom
     is specifically charged with the duty of making
     same daily, a detailed list of all persons remit-
     ting money the status of which is undetermined or
     which is awaiting the time when it can finally be
     taken into the Treasury, together 7dit.h
                                            the actual
     remittances which the Treasurer shall cash and
     place in his vaults or in legally authorizccddue-
     pository banks, if the necessity arises. The
     report from the General Land Office shall include
     all money for interest, principal and the leases
     of school, university, asylum and other lands.
     . . . As soon as the status of money so placed
     with the Treasurer on a deposit receipt is deter-
     mined, it shall be transferred from the suspense
     account by placing the portion of it belonging to
     the State in the Treasury by the issuance of a
     deposit warrant, and the part found not to 'belong
     to the State shall be refunded. . . .'I
          In Attorney General's Opinion O-945, January 15 1940,
construing Article 4388, Vernon's Civil Statutes, the following
language appears:
          fl      The purpose of the Suspense Statutes
     is to &-&ide a method whereby money may be paid
     to the State which will not be paid into the State
     Treasury until it is finally determined to whom the
     money belongs, or until a time when the same may be
     finally paid into the State Treasury. The Suspense
     Fund serves as a sort of a depository. . a .'I
          Thus, the Legislature manifests its intent that all
funds other than those specifically excepted by law be paid
over to the State Treasury. In this way all funds received by
any institution here under consideration pursuant to Article
 Honorable Robert S. Calvert, page 4    &N-528)



 3196a (for maintenance, care and treatment of patients) are
 governed by Article 3179, Vernon's Civil Statutes, which re-
 quires that such funds "shall as soon as received, be paid
 over to the State Treasurer by the Board, superfntendent,~or
 other person receiving them." Where the status of any such
 funds is undetermined as to ownership, Article 4388, Vernonfs
 Civil Statutes, requires that:
           "The State Treasurer shall receive daily from
      the head of each Department, each of whom is speci-
      fically charged with the duty of making same daily,
      a detailed 11 t of all nersons remfttlne:monev the
      status of whizh is undetermined or which is awaiting
      the time when it can finally be taken into the
      Treasury, . e en (Rnphasis added).
           You are therefore advised that the answer to your
 first question, namely, whether the Board for Texas State
 Hospitals and Special Schools is required to deposit all re-
 ceipts collected under Article 3196a in the State Treasury, is
 in the affirmative.
           Your second question was stated as follows:
           "If you answer question one in the affirmative,
      then answer question two.
           "2. Has there been an Attorney General's Opin-
      ion written overruling Attorney Generalus Opinion
      dated September 14, 19311"
           We find no opinion that has overruled the opinion
dated September 14, 1931.
                            SlalMMARY
           The institutions under the Board for Texas
     State Hospitals and Special Schools are required
     to deposit all recefpts collected under Article
     3196a into the State Treasury.
                              Respectfully submitted,
                              WILL WILSON
                              Attorney General of Texas



JH:ci:mg :wb
Honorable Robert S. Calvert, page 5   Ww-528)



APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Wallace Finfrock-
Richard B. Stone
B. H. Timmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:    W. V. Geppert